Citation Nr: 0005024	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a rash 
(dermatitis).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an increased evaluation for bipolar 
affective disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to August 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1992 by the Department of 
Veterans Affairs (VA) Regional Office, (RO) in Houston, 
Texas, and from a rating decision in December 1997 by the RO 
in Chicago, Illinois.

In August 1996, the Board remanded this case to the RO.  The 
case was returned to the Board in January 2000.

The Board notes that a rating decision in August 1999 granted 
the veteran total disability evaluation based on individual 
unemployability due to service-connected disability.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current skin disability and the veteran's period of active 
service.

2.  There is no medical diagnosis of a current seizure 
disorder.

3.  Bipolar affective disorder is productive of severe, but 
not total, social impairment, and severe industrial 
impairment.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a skin 
rash (dermatitis) is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The criteria for a schedular evaluation in excess of 70 
percent for bipolar affective disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (1999).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78. 
81 (1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  While the claim may not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611(1992).

A well-grounded claim for service connection requires that 3 
elements be satisfied.
First, there must be competent evidence of a current 
disability, as established by a medical diagnosis; second, 
there must be competent evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; and, third, there 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on  the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records disclose that, in 
September 1991, she completed DD Form 2246, Applicant Medical 
Prescreening Form, on which she denied she had had seizures 
of any kind.  In a report of medical history at enlistment, 
she stated that she had not had skin disease or periods of 
unconsciousness.  At an examination for enlistment in 
September 1991, it was noted that her skin was normal, and 
she was evaluated as neurologically normal.

In March 1992, the veteran was brought to the emergency room 
of a service department hospital for psychiatric evaluation.  
During hospitalization, she became more manic.  She was given 
Lithium and Ativan; her manic symptoms improved, but she had 
a grand mal seizure.  A neurological workup was essentially 
unremarkable.  It was thought Lithium had been the probable 
cause of the seizure.  Tegretol was substituted for Lithium.  
On Tegretol and Ativan, the veteran was hypomanic and less 
controlled than she had been on Lithium.  She developed a 
rash, which a dermatological consult attributed to either 
Lithium or Tegretol.  Diagnoses included:  On Axis I, bipolar 
disorder, manic (initial presentation); and on Axis III, 
status post single episode of grand mal seizure (most likely 
secondary to Lithium) and rash (dermatitis).

In May 1992, a medical board found that the veteran suffered 
from bipolar disorder, manic, and a single episode of grand 
mal seizure, which did not recur after Lithium was 
discontinued and which did not exist prior to service.

In June 1992, the service department hospital referred the 
veteran for evaluation to a private psychiatrist.  The 
veteran's service department hospital record showed at that 
time that she had had an episode of focal twitching (right 
arm and leg) and then generalized twitching and jitteriness 
of her body, followed by a generalized tonic-clonic seizure, 
which was witnessed by hospital staff, followed by a state of 
confusion for several hours.  A neurological consultation, 
blood work and a CT (computerized tomography) scan of the 
head were essentially unremarkable.  An electroencephalogram 
and CT scan several days later were normal.  The veteran 
reported that one day during basic training when she was 
exhausted from exercise and lack of sleep, she had some 
twitching of her right hand and right leg; she had other 
similar episodes during basic training, which did not 
progress to general involvement.  Her generalized seizure in 
the service department hospital occurred four days after she 
began taking Parlodel for galactorrhea.  The examiner 
remarked that medical literature reports that patients with 
low or therapeutic range doses of Parlodel have had seizures, 
and that Parlodel was highly likely to have been the cause of 
the veteran's generalized seizure in the service department 
hospital.  Her focal musculoskeletal twitching during basic 
training may have been a sign of some underlying or 
predisposing central nervous system irritability.  When she 
was taking Tegretol and not taking Lithium, she had more 
visual hallucinations and some intermittent twitching in her 
feet.

The examiner commented that, after completion of basic 
training, the veteran began to experience an agitated 
psychosis, with visual and auditory hallucinations.  During 
hospitalization, she had a grand mal or generalized seizure 
while taking Lithium, Bromocriptine and Ativan.  The 
causative agent of the seizure was most likely Bromocriptine, 
as Lithium had been in the therapeutic range and the dosage 
of Ativan which she was taking was small.  Seizure, he 
stated, is a common finding with Parlodel (Bromocriptine).  
In the physician's opinion, a probable complex seizure 
disorder existing prior to service was aggravated in service 
by treatment with Lithium and Parlodel.  The veteran reported 
to him that galactorrhea had begun two years before her 
military service, which would also indicate a central nervous 
system dysfunction.  Diagnoses on Axis I included:  Organic 
mood disorder, mixed; history of bipolar disorder, manic; and 
history of mixed psychoactive substance abuse, in remission.  
Diagnoses on Axis III included:  History of generalized 
seizures; rule out complex partial seizures; and probable 
Parlodel sensitivity.

In April 1994, the veteran was admitted to a VA medical 
center for psychiatric treatment.  At a VA dermatological 
examination, she gave a history of a rash on the shoulders 
and trunk since November 1993; she had a flat eczematous 
rash.  On examination, scaly, round patches on the back and 
posterior neck were noted.  The assessment was tinea 
versicolor.  During hospitalization, no seizures were 
reported. 

At a VA skin examination in February 1997, the veteran gave a 
history of recurrent skin rashes for 5 years.  On 
examination, no skin lesions were observed.  The diagnosis 
was history suggestive of allergic eruption triggered by an 
unknown agent.

At a VA epilepsy-narcolepsy examination in February 1997, 
extraocular movements were full, pupils were reactive, and 
coordination, sensory, gait, and station were all normal.  
The pertinent diagnosis was history of one generalized 
seizure, etiology unknown, no seizures in the last 3 years, 
off medications.

During VA hospitalization in June 1999 for psychiatric 
treatment, the veteran complained of a skin rash.  A 
dermatologist found tinea corporis and prescribed topical 
selenium.  The veteran was scheduled to undergo a 
dermatological examination and a neurological examination in 
December 1998/January 1999, but she failed to report for 
those examinations.

With regard to the claim for service connection for a seizure 
disorder, the Board finds that the presumption of soundness 
at service entrance has not been rebutted.  There is no 
competent medical evidence that a grand mal seizure during 
active service, which has been found by physicians to have 
been a reaction to medication, was repeated.  There is no 
medical evidence that the veteran currently has a seizure 
disorder, and, therefore, the claim for service connection 
for a seizure disorder is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  The claim is 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because a chronic condition in service and since service has 
not been shown, and there has not been continuous postservice 
symptomatology.

The claim for service connection for a skin rash is not well 
grounded, because there is no competent medical evidence of a 
nexus between a current skin disorder and any incident or 
manifestation during the veteran's brief period of active 
service.  38 U.S.C.A. § 5107(a).  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because a 
chronic skin condition in service was not shown and there is 
no competent medical evidence of a nexus between a current 
skin disorder, the condition observed in service, and 
continuous postservice symptomatology.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a skin rash (dermatitis) and a seizure 
disorder "plausible."  See McKnight v. Gober, 131 F. 3d 1483, 
1484-5 (Fed. Cir. 1997).

I.  Increased Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Bipolar disorder is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9432 and a general formula for rating mental disorders, 
which provides that:

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as  unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances, (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; and 
a 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as:  gross impairment in 
thought processes or communications; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

As noted in the Introduction section of this decision, the 
veteran has been granted a total disability evaluation (100 
percent) based on individual unemployability due to service-
connected disability.  Bipolar disorder is her only service-
connected disability, and she has been found to be unable to 
obtain or retain substantially gainful employment by reason 
of the impairment caused by bipolar disorder.

At a VA psychiatric examination in April 1999, the examiner 
reported that the veteran has severe bipolar disorder and is 
not employable.  On mental status examination, the veteran 
was cooperative and oriented as to person, place and time; 
she spoke clearly; her answers were coherent and relevant, 
but lacked spontaneity; her mood was one of depression; she 
verbalized paranoid thinking and had had transitory auditory 
hallucinations; she denied suicidal or homicidal thoughts, 
but said that she felt "closed in" and avoided people; she 
was able to manage hygiene; her recent and remote memory was 
good; she complained of sleep disturbances; and she was 
capable of managing her benefits. 

In June 1999, the veteran was admitted to a VA medical center 
for treatment of depression after suffering domestic violence 
by her boyfriend, the father of her newborn son.  On mental 
status examination, she had adequate hygiene and grooming; 
she had some psychomotor slowing; her speech was regular in 
tone, volume, and rate; her mood was depressed; her affect 
was dysphoric; her thought process was slow and goal-
directed; she had no suicidal or homicidal ideation; she was 
paranoid and guarded, especially with regard to her child and 
his whereabouts; her memory was impaired; insight was fair; 
judgment was impaired as to relationships; impulse control 
was fair; and reliability was impaired secondary to paranoia.  
At discharge from the hospital, the veteran's global 
assessment functioning (GAF) score was 55, which denotes 
moderate symptoms or moderate difficulty in social 
occupational, or school functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 32 (4th ed., 1994).

Upon review of the medical evidence concerning the veteran's 
current mental status, the Board notes that she does not have 
the symptoms enumerated in the general formula for rating 
mental disorders as indicative of impairment at 100 percent 
level, and total social impairment has not been demonstrated.  
The Board therefore finds that the disability picture 
presented more nearly approximates the criteria for a 70 
percent evaluation, which is the rating now in effect.  
Entitlement to an evaluation in excess of 70 percent for 
bipolar affective disorder is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § § 4.7, 4.130, Diagnostic Code 9432.

As the evidence is not in relative equipoise, the benefit of 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a rash (dermatitis) is denied.  

Service connection for a seizure disorder is denied.  

An increased evaluation for bipolar affective disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

